DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 01/14/2022 the Amendment has been received on 01/31/2022.
           Claim 12 has been amended.
           Claim 13 has been canceled.
           Claims 1-12 and 14-20 are currently pending in this application.

Response to Arguments

3.           Applicant’s arguments, see pages 7-10, filed on 01/31/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, all of the rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-12 and 14-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view of Kusch et al. (US Patent 6,132,087) teach an X-ray imaging system; wherein Dirauf et al. teach an imaging system (see Figs. 1 and 2; paragraphs 0007 and 0049-0051), comprising:

    PNG
    media_image1.png
    390
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
  a base unit (5); a C-arm (2) coupled to the base unit (5) by an appropriate connection (6); an x-ray source (3) and detector (4); wherein the C-arm (2) including an inner circumferential wall (7) forming a first pair of grooved flanges (8) and the outer circumferential wall (7) forming a second pair of grooved flanges (8) (see Fig. 2; paragraphs 0007 and 0049-0051).
             Dirauf et al. also references another prior art (DE 20 2015 008 455 U1) and teaches that it is known in a medical imaging device to provide a C-arm with a composite plastic material part, which is permanently arranged in or on the wall of the C-arm (see paragraph 0007).             
            Kusch et al. discloses a C-arm X-ray system for medical imaging which explicitly teach that some of the parts of the C-arm (8; 11) comprises a composite material, carbon fibers (see Figs. 1 and 2; column 4, lines 15-29)

    PNG
    media_image3.png
    384
    489
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    344
    552
    media_image4.png
    Greyscale

providing user with a strong, stiff and lightweight C-arm structure for the medical imaging apparatus.            
        Dirauf et al. and Kusch et al. disclose the similar X-ray medical diagnostic devices with C-arm comprising an X-ray source and a hollow carrier to which the X-ray source is connected but fails to explicitly mention or make obvious that each of the first pair of grooved flanges and second pair of grooved flanges comprises a composite material as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 12, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view Van Der Ende (US PAP 2010/0111259 A1) teach an X-ray imaging system; wherein Dirauf et al. teach an imaging system (see Figs. 1 and 2; paragraphs 0007 and 0049-0051), comprising:

    PNG
    media_image1.png
    390
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
  a base unit (5); a C-arm (2) coupled to the base unit (5) by an appropriate connection (6); an x-ray source (3) and detector (4); wherein the C-arm (2) including an inner circumferential wall (7) forming a first pair of grooved flanges (8) and the outer circumferential wall (7) forming a second pair of grooved flanges (8) (see Fig. 2; paragraphs 0007 and 0049-0051).
          Van Der Ende teaches a medical diagnostic C-arm X-ray apparatus comprising: 
    PNG
    media_image5.png
    368
    330
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    500
    228
    media_image6.png
    Greyscale

a C-arm (5) with an interior clearance shaped to house an x-ray source (13) (see Figs. 1 and 2; paragraphs 0008, 0030) in order to provide user with more protected, compact and ergonomically designed medical apparatus with efficient cooling capabilities.
            Dirauf et al. and Van Der Ende disclose the similar X-ray medical diagnostic devices with C-arm comprising the X-ray source and the hollow carrier bur fail to explicitly teach or make obvious that each grooved flange of the first pair of grooved flanges and each grooved flange of the second pair of grooved flanges is formed from a plurality of layers of carbon fiber, with the first pair of grooved flanges and second pair of grooved flanges coupling the C-arm to the base unit as claimed in combination with all of the remaining limitations of the claim.
             With respect to claim 18, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view of Kusch et al. (US Patent 6,132,087) teach an X-ray imaging sytem; wherein Dirauf et al. teach an imaging system (see Figs. 1 and 2; paragraphs 0007 and 0049-0051), comprising:

    PNG
    media_image1.png
    390
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
  a base unit (5); a C-arm (2) coupled to the base unit (5) by an appropriate connection (6); an x-ray source (3) and detector (4); wherein the C-arm (2) including an inner circumferential wall (7) forming a first pair of grooved flanges (8) and the outer circumferential wall (7) forming a second pair of grooved flanges (8) (see Fig. 2; paragraphs 0007 and 0049-0051).
             Dirauf et al. also references another prior art (DE 20 2015 008 455 U1) and teaches that it is known in a medical imaging device to provide a C-arm with a composite plastic material part, which is permanently arranged in or on the wall of the C-arm (see paragraph 0007).                     
             Kusch et al. discloses a C-arm X-ray system for medical imaging which explicitly teach that some of the parts of the C-arm (8; 11) comprises a composite material, carbon fibers (see Figs. 1 and 2; column 4, lines 15-29)

    PNG
    media_image3.png
    384
    489
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    344
    552
    media_image4.png
    Greyscale

providing user with a strong, stiff and lightweight C-arm structure for the medical imaging apparatus.
            Dirauf et al., and Kusch et al. disclose the similar X-ray medical diagnostic devices with C-arm comprising the X-ray source and the hollow carrier but fails to explicitly teach or make obvious that grooved flanges is formed of a composite material as claimed in combination with all of the remaining limitations of the claim.


             Claims 2-11, 14-17, 19 and 20 are allowed by virtue of their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grady (US PAP 2017/0035377 A1; see paragraph 0044) teach an X-ray imaging apparatus comprising C-arm comprising carbon fiber.

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   February 5, 2022